          Case 1:19-cr-00830-AT Document 44 Filed 01/06/21 Page 1 of 1

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                          DOC #: _________________
                                                                  DATE FILED: 1/6/2021
              -against-
                                                                         19 Cr. 830 (AT)
TOVA NOEL and MICHAEL THOMAS,
                                                                             ORDER
                          Defendants.
ANALISA TORRES, District Judge:

       The status conference scheduled for January 14, 2021, is ADJOURNED to March 17,
2021, at 1:00 p.m. The conference will be conducted remotely, using the Court’s
videoconferencing software. Chambers will provide the parties with instructions on how to
appear via video.

        To optimize the quality of the video feed, only the Court, Defendants, defense counsel,
and counsel for the Government will appear by video for the proceeding. Co-counsel, members
of the press, and the public may access the audio feed of the conference by calling (888) 398-
2342 or (215) 861-0674 and entering access code 5598827. All of those accessing the
conference—whether in listen-only mode or otherwise—are reminded that recording or
rebroadcasting of the proceeding is prohibited by law.

       SO ORDERED.

Dated: January 6, 2021
       New York, New York
